Title: Benjamin Harrison to Virginia Delegates, 23 March 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virginia March 23d: 1782

A privateer belonging to this State has seized a flag in one of the Ports of North Carolina, and brought her into this Country, libelled and condemned her in our Court of Admiralty, which has given such offence to Govr Burke that he once intended to send an armed force to carry her back. I hope he has given over this rash design on a promise made him by the Executive to give all the satisfaction in their power to his State which can only be by depriving the Captn. of his Commission and prosecuting him on his Bond; this we have requested Congress to do, as you will see by the enclosed Letter to the President, to which and the proceedings of the Court of Admiralty I refer you for full information of this troublesome affair. It appears to us necessary that Congress should amend their marine law, and declare explicitly how far the rights of each State extend, with respect to vessels in Port, if it is not done we shall certainly get to Blows soon, we therefore request you at some proper time to bring the matter on.
By a vessel just arrived from the West Indies, we are informed that Count de Grasse has totally defeated the British Fleet, and taken or destroyed four sail of the line and a hundred sail of transports with 3,000 Troops on Board. If this should prove true all the English West India Islands must fall into his hands. The Enemy are still quiet in the lines of Charlestown, and General Greene and his brave fellows enjoying what they have long wanted, ease and refreshment about thirty miles from them. Mr Foster Webb has agreed to transcribe the Letters written by our Governors to Congress, General Washington and the Delegates, and their answers which have been destroyed by the Enemy. We request the favor of you to procure him the means of doing it. I am &c
Benj. Harrison
